           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

RAYMOND STRONG,
FDOC Inmate No. D46393,
    Plaintiff,

vs.                                            Case No.: 3:19cv4814/RV/EMT

LIEUTENANT DYKES, et al.,
     Defendants.
__________________________/
                                   ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated March 18, 2020 (ECF No. 11). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and the timely filed

objections thereto (doc. 16), I have determined the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The chief magistrate judge’s Report and Recommendation is adopted

            and incorporated by reference in this order.
                                                                            Page 2 of 2

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

              pursuant to 28 U.S.C. § 1915A(b)(1).

       3.     The clerk is directed to enter judgment accordingly and close this case.

       DONE AND ORDERED this 3rd day of April, 2020.



                                 /s/ Roger Vinson                /
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv4814/RV/EMT
